Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment dated 22 June 2021 has been fully considered.

	Applicant amended in claims to include a new limitation that “the heat exchanger is disposed within an exhaust casing” to overcome the previous rejections.  However, a new ground of rejections has been made based on newly discovered references from further searches.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10, 19-21, 23 is/are rejected under 35 U.S.C. 103(a) as being upatentable by US 2014/0150443 (Laing) in view of US 4607189 (Earnest).
	Regarding independent claims 1, 19, and new dependent claims 21, 23, Laing discloses a gas turbine engine 10 comprising: a primary flow path (20, 35, 55) fluidly connecting a compressor section 15, a combustor section 25, and a turbine section 40; a heat exchanger 140 disposed in the primary flowpath downstream of the turbine section, the heat exchanger 140 including a first inlet for receiving fluid from the primary paragraph 12 discloses that the bottoming cycle 100 is Brayton cycle with a recuperator 165 that meets the term “recuperated Brayton cycle”, the term “overexpanded” is subjective, fails to cite/relate to any structure).  Regarding claims 9-10, 19-20, the output of the turbine 150 in the bottoming cycle 100 drives an electric generator 180. 
	Laing does not disclose that the heat exchanger is mounted on an internal surface within an exhaust casing.
	Earnest discloses a gas turbine engine comprising a gas turbine 10, an exhaust casing 40, heat exchanger 16 is mounted on an internal surface within said exhaust casing 40 (note figure 5, said heat exchanger 16 is used to heat a working fluid of a bottoming cycle of said gas turbine engine.
	It would have been obvious for a person having ordinary skill in the art to provide an exhaust casing so that the heat exchanger of the bottoming cycle in Laing can be mounted on an internal surface within said exhaust casing as taught by Earnest for the purpose of reserving the exhaust waste heat and protecting the heat exchanger to improve the waste heat for the bottoming cycle.

Claim(s) 1-16, 18-21, 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by the submitted reference “Study on the supercritical CO2 power cycles 
	Regarding independent claims 1, 19, and new dependent claims 21, 23, Kim discloses (figure 10) a gas turbine engine comprising a primary flowpath fluidly connecting a compressor section, a combustor section, and a turbine section; a heat exchanger disposed in the primary flowpath (C) downstream of the turbine section, these features are implicitly discloses when reading the abstract and paragraphs 1 and 2.1 of Kim, which is explains the use of supercritical C02 power cycles for recovering the heat in the exhaust of a gas turbine engine the heat exchanger (1) including a first inlet (10) for receiving fluid from the primary flow path and a first outlet (11) for expelling fluid received at the first inlet; the heat exchanger further including a second inlet (9) fluidly connected to a supercritical C02 (sC02) bottoming cycle and a second outlet (1) connected to the sC02 bottoming cycle; and wherein the sC02 bottoming cycle is an overexpanded, recuperated Brayton cycle. Although Kim refers to the cycle in figure 10 as a pre-compression type Brayton cycle, it is clear that this is exactly the "overexpanded Brayton cycle" claimed. The term "overexpanded (recuperated) Brayton cycle." is not an expression which is generally known in the art.  Regarding claims 9-10, 19-20, the output of the turbine in the bottoming cycle drives an electric generator and/or other power devices. Regarding claims 2-8, 11-16, 18, figures 10, 12, disclose two compressors C1, C2 with intercooler (a heat rejected heat exchanger as claimed).  Figure 12 discloses another precooler (a second heat rejected heat exchanger as claimed, note “first” or “second” heat rejection heat exchangers can be used to call intercooler and precooler).  The compressors C1, C2 are equivalent with 
Kim does not disclose that the heat exchanger is mounted on an internal surface within an exhaust casing.
	Earnest discloses a gas turbine engine comprising a gas turbine 10, an exhaust casing 24, 216, heat exchanger 22, 214 is mounted on an internal surface within said exhaust casing 24, 216 (note figures 1, 8, said heat exchanger 22, 214, is used to heat a working fluid of a bottoming cycle of said gas turbine engine.
	It would have been obvious for a person having ordinary skill in the art to provide an exhaust casing so that the heat exchanger of the bottoming cycle in Kim can be mounted on an internal surface within said exhaust casing as taught by Earnest for the purpose of reserving the exhaust waste heat and protecting the heat exchanger to improve the waste heat for the bottoming cycle.

Claims 2-8, 11-16, 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2014/0150443 (Laing) in view of US 4067189 (Earnest) and further in view of the submitted reference “Study on the supercritical CO2 power cycles for landfill gas firing gas turbine bottoming cycle” (Kim).  Laing as modified by Earnest teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that two compressors are used with two coolers (heat rejection heat exchangers) in connection with a recuperator. 

 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide two compressor in series with coolers in connection with the recuperator in Laing as taught by Kim for the purpose of generating more input air pressure with two compressors and more power output.

Claim 22 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2014/0150443 (Laing) in view of US 4067189 (Earnest) and further in view of US 2013/0145759 (Sonwane).  Laing as modified by Earnest teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the heat exchanger is plate/fin heat exchanger.  Sonwane discloses a gas turbine engine having an exhaust heat exchanger 24 in which various types of heat exchangers including plate/fin heat exchangers 36a-36c are used (paragraph 15).  It would have been obvious for a person having ordinary skill in the art to use plate/fin heat exchanger in Laing as taught by Sonwane for the purpose of obtaining appropriate heat transfer rate based on the characteristics of said plate/fin heat exchanger.

Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/8/2021